—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed October 12, 1999, which dismissed claimant’s appeal for his failure to appear at the hearing before the Administrative Law Judge, and (2) from a decision of said Board, filed February 16, 2001, which denied claimant’s application to reopen the previous default decision denying his application for unemployment insurance benefits.
By initial determination, claimant was ruled ineligible to receive unemployment insurance benefits because he failed to comply with registration requirements. Claimant requested a hearing. When claimant failed to appear at the administrative hearing on three occasions because he either was unavailable or not ready to proceed, a default decision was entered sustaining the initial determination. The Unemployment Insurance Appeal Board dismissed claimant’s appeal on the ground that he was statutorily precluded from appealing the default decision due to his failure to appear at the administrative hearing. This appeal ensued. Given the evidence in the record and the inferences to be drawn therefrom, we find no reason to disturb the Board’s decision dismissing the appeal (see, Labor Law § 621 [1]; Matter of Hungerford [Sams Club/Walmart — Commissioner of Labor], 273 AD2d 680). Furthermore, we find that the Board did not abuse its discretion in denying claimant’s application to reopen the Administrative Law Judge’s default decision given his failure once again to attend an administrative hearing (see, Matter of Gbolo [Commissioner of Labor], 272 AD2d 775).
Mercure, J. P., Crew III, Peters, Spain and Lahtinen, JJ., concur. Ordered that the decisions are affirmed, without costs.